
	

113 S2050 IS: To amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified highway or surface freight transfer facility bonds.
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2050
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the national limitation amount for qualified
			 highway or surface freight transfer facility bonds.
	
	
		
			1.
			Increase national limitation amount for qualified highway or surface freight transfer facility
			 bonds
			
				(a)
				In general
				Subparagraph (A) of section 142(m)(2) of the Internal Revenue Code of 1986 is amended by striking $15,000,000,000 and inserting $19,000,000,000.
			
				(b)
				Effective date
				The amendments made by this section shall apply to bonds issued after the date of the enactment of
			 this Act.
			
